

116 HR 8778 IH: Keep Your Home and Prevent Homelessness Act of 2020
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8778IN THE HOUSE OF REPRESENTATIVESNovember 18, 2020Mrs. Torres of California introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Emergency Economic Stabilization Act of 2008 to authorize use of amounts under the Troubled Assets Relief Program to be used for activities under the Emergency Solutions Grant Program of the Department of Housing and Urban Development or the Hardest Hit Fund Program of the Department of the Treasury, and for other purposes.1.Short titleThis Act may be cited as the Keep Your Home and Prevent Homelessness Act of 2020.2.Use of TARP amounts(a)In GeneralThe Emergency Economic Stabilization Act of 2008 is amended by inserting after section 110 (12 U.S.C. 5220) the following new section:110A.Other assistanceNotwithstanding section 115(a), section 120, or any other provision of law, the Secretary may use any amounts made available under this title that are not otherwise obligated to provide assistance under the Emergency Solutions Grant Program under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.) or the Hardest Hit Fund Program of the Secretary under this title..(b)Clerical amendmentThe table of contents in section 1(b) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 note) is amended by inserting after the item relating to section 110 the following new item:110A. Other assistance..